DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 10 January 2022 has been entered.  The amendments to the claims, specification, and drawings have been entered.  Claims 1-15 are pending.  Claims 11-15 are withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Initial Comments
In the Reply filed 25 March 2021, Applicant elected species that encompass Figures 2-3.  Claim 1 recites a main steam safety valve and a connection valve.  Of the Figures 2-3, only Figure 3 shows both a main steam safety valve (121) and a connection valve (113).  Thus, the elected species corresponds to Figure 3.
Claim 1 allows for the main steam safety valve (121) to comprise a three-way valve.  This recited feature is not shown in Figure 3.  
Claim 1 also allows for a three-way valve (which is any one of the main steam safety valve and the connection valve) that is configured to both transfer steam directly to the atmosphere and transfer the steam to another valve that then discharges the steam to the atmosphere.  This recited feature is not shown in Figure 3.  At best, Figure atmosphere).  Nor is this recited feature, in combination with the recited main steam safety valve and connection valve arrangement, shown in any of the Figures. 

Claim Rejections - 35 USC § 112(a)
Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites an embodiment comprising a combination of a main steam safety valve and a connection valve.  The claim allows for any one of the main steam safety valve and the connection valve to comprise a three-way valve.  The three-way valve is configured to transfer generated steam to the decontamination water tank when a containment bypass accident occurs.  Also, when a design basis accident occurs, this same three-way valve is capable to transfer steam directly to the atmosphere and is also capable to transfer the steam to another valve that then discharges the steam to the atmosphere.
The specification lacks an embodiment that corresponds to these claim features.  Thus, the recited embodiment constitutes new matter.
Objection to the Drawings
The drawings are objected to under 37 CFR 1.83.  Corrected drawings in compliance with 37 CFR 1.121(d) are required because the replacement drawings of 10 December 2021 (entered 10 January 2022) are blurry and too light (i.e., not dark ink). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  The following recited features are not shown in any Figure:
the recited embodiment discussed above (claim 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objections to the drawings will not be held in abeyance.

Additional Comments
Below is an amended claim 1 (clean version) presented for Applicant’s consideration.  The claim finds support in Figure 3.  Dependent claims would need to be amended accordingly.
Claim 1. (For Consideration) A nuclear power plant main steam system, which reduces the atmospheric discharge of radioactive materials generated in an accident, the system comprising: 
a decontamination water tank containing decontamination water; 
a connection pipe for connecting the decontamination water tank to a main steam pipe which connects a steam generator and a turbine; 
a main steam safety valve; and 
a connection valve; 
wherein the main steam safety valve and the connection valve are both located upstream from the decontamination water tank, 
wherein the main steam safety valve is located upstream from the connection valve, and
wherein the connection valve comprises a three-way valve configured to both

transfer the generated steam to the decontamination water tank when a containment bypass accident occurs.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646